Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Office action is in response to communication filed on 02/11/2021.
	Claims 1, 5, 6, 10, 12, 16, 17, 20 have been amended by Examiner amendment.
	Claim 1-20 are currently pending and have been allowed. 
Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael J. Andri Reg. # 59246 on 06/22/2021. The examiner amendment is aimed at solving the 112 issues raised by examiner at Final-Act 11/03/2020 p.6-9 as well as solving the 35 USC 101 abstract idea rejection raised by Examiner at Final-Act 11/03/2020 p.10-p.18.
In the listings of the claims, 
	Please amend Claims 1, 5, 6, 10, 12, 16, 17, 20 as follows: 
---------------------------------------------------------------------------------------------------------------------
1. (Currently amended) A method for evaluating effective product visibility in a physical shopping environment including multiple products, the method comprising: 
	in a data capture phase, executing instructions of a computer, comprising: 
		counting a total number of shoppers in the physical shopping environment for a period of time; 
		for a first sample of shoppers, monitoring trip length of time of each of the first sample of shoppers via one or more sensors of a first sensor type provided at one or more respective entrances and exits of the physical shopping environment to determine an average trip length of time for the physical shopping environment, the one or more sensors of the first sensor type configured to detect wireless communications from mobile devices carried by the first sample of shoppers entering and exiting the physical shopping environment; 
from a field of view detected from a gaze of the audited shopper, wherein the second sensor type differs from the first sensor type and includes a camera; Page 2 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018 
		Docket No. SHP17301assigning a viewing angle, selected from among a plurality of predefined viewing angles, to the audited shopper based on the determined viewing vector of [[the audited shopper; and 
		assigning at least one product category to each display visited by the audited second sample of shoppers; 

	following the data capture phase, a product category visibility analysis phase 
executing subsequent instructions of the computer, comprising: 
		from the total number of shoppers and the average trip length of time, calculating a total shopping time for the physical shopping environment; 
		allocating the total shopping time to each assigned viewing angle of the audited second sample of shoppers to determine allocated time; and 
		from the allocated time and each of the assigned viewing angles, determining an exposure value of a subject product category of the at least one product category by: 
			determining a product category vector, among respective product category vectors, for the subject product category, each product category vector including a product category coordinate location of the at least one product category at the displays visited and a product category angular orientation of the at least one product category at the displays visited, wherein the product category angular orientation is a direction the subject product category faces from the product category coordinate location, and 
			matching, one or more of each of the assigned viewing angles to the product category vector, Page 3 of 15Application No. 15/953,272
			Application Filing Date: April 13, 2018Docket No. SHP17301wherein the exposure value for the subject product category is based on the one or more assigned viewing angles that are matched to the product category vector and the allocated time of the one or more assigned viewing angles.

	determining a distance from the audited shopper to a respective display to which the at least one product category has been assigned, a peripheral angle relative to the shopper and the respective display, and an elevation angle relative to the shopper and the respective display, 
	determining a rotation angle of the respective display; and 
	determining an area of the respective display.  

3. (Previously presented) The method of claim 1, wherein determination of the exposure value of the at least one product category includes: 
	determining the viewing vector from a shopper coordinate location and a shopper angular orientation for each audited shopper; 
	determining the respective product category vectors for each display visited by the audited shopper; and 
	determining a distance from the audited shopper to the at least one product category at the displays visited.  

4. (Previously presented) The method of claim 1, further comprising: Page 4 of 15Application No. 15/953,272
	Application Filing Date: April 13, 2018Docket No. SHP17301monitoring a number of times products are purchased; and
	from the number of times products are purchased and the exposure value of the at least one product category, determining an efficiency for evaluating effective product visibility. 
 
5. (Currently amended) The method of claim 2, further comprising: 
	computing a sinusoidal function of the field of view of each audited shopper, the viewing vector assigned a heavier weight with decreasing weight farther from the viewing vector according to the sinusoidal function[[


6. (Currently amended) The method of claim 5, further comprising determining an estimated non-interaction time with products for a subset of shoppers from the determination of the exposure value and parsing of the exposure value.  

7. (Previously presented) The method of claim 3, further comprising designating the shopper coordinate location of each audited shopper as a shopper center location, and orienting category lines for the at least one product category as originating from the shopper center locations.  

8. (Previously presented) The method of claim 1, further comprising subdividing the exposure value for the at least one product category into a product exposure value for at least one product within displays visited by the audited shoppers.  

9. (Original) The method of claim 4, determining the efficiency for evaluating effective product visibility further comprising: 
	from the allocated time and an estimated time-to-purchase, determining a fraction of viewing time associated with purchases.  

10. (Currently amended) The method of claim 9, further comprising: 
	correlating viewing vectors and the allocated time with purchased products; and
	per product category, dividing shoppers between viewing-only shoppers and viewing-to-purchase shoppers.  

11. (Previously presented) The method of claim 1, further comprising: 
	determining an impression value of the at least one product category by multiplying the exposure value by an empirically derived shopper impact factor for the at least one product category.  


	a first sensor system configured to detect, via one or more sensors of a first sensor type provided at one or more respective entrances and exits of the physical shoppingPage 6 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018Docket No. SHP17301environment, a first sample of shoppers entering and exiting the physical shopping environment and record a total number of shoppers in the physical shopping environment for a period of time, the one or more sensors of the first sensor type configured to detect wireless communications from mobile devices carried by the first sample of shoppers entering and exiting the physical shopping environment; 
	a second sensor system configured to record, via one or more sensors of a second sensor type, a second sample including a plurality of audited shoppers visiting displays in the physical shopping environment, wherein the second sensor type differs from the first sensor type and includes a camera; and 
	a computing device including a processor configured to: 
		determine, from data output by the first sensor system, an amount of time each shopper in the first sample of shoppers is in the physical shopping environment and an average trip length of time for the physical shopping environment; 
		determine, from the total number of shoppers and the average trip length of time, a total shopping time for the physical shopping environment; 
		determine, at each display visited by an audited shopper of the plurality of audited shoppers included in the second sample, a viewing vector from a field of view detected from a gaze of the audited shopper, and assign a viewing angle, selected from among a plurality of predefined viewing angles, to the audited shopper based on the determined viewing vector of the audited shopper; 
		assign at least one product category to each display visited by the audited shoppers of the second sample; Page 7 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018 
		Docket No. SHP17301using data input to the system including the assigned viewing angles for the audited shoppers in the second sample of shoppers and the at least one product category for the displays visited by the audited shoppers, allocate the total shopping time to each assigned viewing angle of the audited shoppers to determine allocated time; and 
, among respective product category vectors, for the subject product category, each product category vector including a product category coordinate location of the at least one product category at the displays visited and a product category angular orientation of the at least one product category at the displays visited, wherein the product category angular orientation is a direction the subject product category faces from the product category coordinate location, and 
			matching one or more of the assigned viewing angles identified from auditing the second sample of shoppers to the product category vector, 
			wherein the exposure value for the subject product category is based on the one or more assigned viewing angles that are matched to the product category vector and the allocated time of the one or more assigned viewing angles.  

13. (Previously presented) The system of claim 12, wherein data input to the system for determination of the exposure value of the at least one product category includes: Page 8 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018
	Docket No. SHP17301a distance from the audited shopper to a respective display to which the at least one product category has been assigned, a peripheral angle relative to the shopper and the respective display, and an elevation angle relative to the shopper and the respective display, 
	a rotation angle of the respective display; and 
	an area of the respective display.  

14. (Previously presented) The system of claim 12, wherein
	data input to the system for determination of the exposure value of the at least one product category includes: 
		a shopper coordinate location and a shopper angular orientation for each audited shopper, from which the viewing vector is determined; 
		the respective product category vectors for displays visited by the audited shopper; and 
		a distance from the audited shopper to the at least one product category at the displays visited.  

	monitor a number of times products are purchased; and 
	from the number of times products are purchased and the exposure value of the at least one product category, determine an efficiency for evaluating effective product visibility.  

16. (Currently amended) The system of claim 13, wherein the computing device is further configured to: 
	compute a sinusoidal function of 
	weight [[the field of view of each audited shopper, the viewing vector assigned a heavier weight with decreasing weight farther from the viewing vector according to the sinusoidal function[[
	parse the exposure value into display viewing and non-display viewing for each audited shopper from the weighting of the field of view of each audited shopper.  

17. (Currently amended) The system of claim 16, wherein the computing device is further configured to determine an estimated non-interaction time with products for a subset of shoppers from the determination of the exposure value and parsing of the exposure value.  

18. (Previously presented) The system of claim 12, wherein the computing device is further configured to subdivide the exposure value for the at least one product category into a product exposure value for at least one product within the displays visited by the audited shoppers.  

19. (Original) The system of claim 15, wherein the computing device is further configured to, when determining the efficiency for evaluating effective product visibility,Page 10 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018 Docket No. SHP17301from the allocated time and an estimated time-to-purchase, determine a fraction of viewing time associated with purchases.  

	correlate viewing vectors and the allocated time with purchased products; and 
	per product category, divide shoppers between viewing-only shoppers and viewing- to-purchase shoppers.

Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
	Final Act 11/03/2020 p.13 last ¶ to p.14 ¶1 found that the claims recite, set forth or describe the abstract grouping of “Certain Methods of Organizing Human activities”  
including commercial interactions with respect to sales activities, behavior, marketing and business relations, followed by a managing of such relationships, behavior or interactions, by following rules or instructions [MPEP 2106.04(a)(2) II], and also implemented through “Mathematical Relationships” [MPEP 2106.04(a)(2) I] expressed in words.
	Yet, in light of the current examining guidelines, Examiner submits that the current Examiner amendment requires close scrutiny as whether the amended claims are now rendered the claims patent eligible. Specifically, the current examiner amendment was presented in an effort to advance prosecution as instructed by MPEP 2106.04 and corroborated by previous “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	In summary, Examiner will demonstrate that even if said claims recite, set forth or describe the abstract exception, the technological details conferred by said “sensors” as additional elements would integrate the abstract exception into a practical application (Step 2A prong two) or at least provide significantly more (Step 2B). 

First, it is noted that MPEP 2106.05(a)(II) explains that the Courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility. For example, when tested per MPEP 2106.05(a) these feature would constitute 
	Here, Examiner submits that the claims present an improved technology of hybrid or dual “auditing” or tracking, which does integrates the abstract exception into a practical application (Step 2A prong two), or provide significantly more (Step 2B), because it employs not one, but two sensors types, namely a “first sensor type” to “detect wireless communications from mobile devices” and a “differ[ent]” “second sensor type” (i.e. “camera”) “to determine, at each display visited by an audited shopper, a viewing vector from a field of view detected from a gaze of the audited shopper”. Such combination of “sensors” in the “data capture phase” is tested under MPEP 2106.05(a) II and found to improve location tracking technology and content delivery technology because, as revealed by the Original Specification in at least ¶ [0001] 6th sentence, the reliability of current retail analysis on large samples of shoppers remains elusive. 

Alternatively, when tested under MPEP 2106.05(b) I. Examiner finds that the details conferred by said combination of “sensors” represent those of a particular machine that applies the abstract idea. For example, similar to how the eligible “Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) and 306 U.S. at 95-96; 40 USPQ at 203” disclosed an antenna of particular length and angle at which they were arranged, the current independent Claims 1, 12 similarly disclose a “first sensor type provided at one or more respective entrances and exits of the physical shopping environment” “configured to detect wireless communications from mobile devices” (i.e. Bluetooth, WiFi in light of Spec ¶ [0013], ¶ [0015] ) as well as a “second” “camera” “sensor” “type” to “determine, at each display visited by an audited shopper, a viewing vector from a field of view detected from a gaze of the audited shopper”.

Further still, the current independent Claims 1, 12 can also be viewed as similar to the patent eligible Claim 3 of USPTO Example 36. Specifically, 
similar to how Claim 3 of USPTO Example 36 unconventionally extracted information from images to create feature vectors, recognized and tracked items of inventory using the feature vectors and a recognition model, and determined the physical 
the current independent Claims  1,12 similarly use a “camera” “sensor” to “determine, at each display visited by an audited shopper, a viewing vector from a field of view detected from a gaze of the audited shopper” and then “assign” or recognize “a viewing angle” using or “based on” “the determined viewing vector” to finally “determine a product category vector, among respective product category vectors, for the subject product category, each product category vector including a product category coordinate location of the at least one product category at the displays visited and a product category angular orientation of the at least one product category at the displays visited, wherein the product category angular orientation is a direction the subject product category faces from the product category coordinate location”
	Thus, it can be argued that the dual “sensor” “auditing” or tracking as explained above should also represent a combination of unconventional steps that would confine the claim to a particular useful application, when tested under MPEP 2106.05 I. A. v. citing  BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) and further citing MPEP 2106.05(d). Said differently, what is claimed here with respect to the hybrid or dual “auditing”, can be argued as similar to “Bascom’s” hybrid (i.e. “local” & “remote”) filtering of content as enunciated in “Bascom Glob. Internet Servs. v. AT&T Mobility, LLC, U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341” at p.1238 last ¶ to p.1239 1st ¶, p.1243 last ¶. 

At a bare minimum, the hybrid or dual “auditing” features above would represent:  
meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment [MEP 2106.05(e)], by implementation of:
	- “sensors of 1st type provided at” “entrances and exits of the physical shopping environment” “configured to detect wireless communications from mobile devices carried by first sample of shoppers entering and exiting the physical shopping environment”
	- “sensors of 2nd type to determine, at each display visited by an audited shopper, a viewing vector from a field of view detected from a gaze of the audited shopper, wherein the second sensor type differs from the first sensor type and includes a camera”;Page 2 of 15Application No. 15/953,272 Application Filing Date: April 13, 2018 
assigning a viewing angle”, “to the audited shopper based on the determined viewing vector of the audited shopper”; and “assigning at least one product category to each display visited by the audited second sample of shoppers” 
	- “determining a product category vector” “for the subject product category, each product category vector including a product category coordinate location of the at least one product category at the displays visited and a product category angular orientation of the at least one product category at the displays visited, wherein the product category angular orientation is a direction the subject product category faces from the product category coordinate location”, “and”
	- “matching, one or more of each of the assigned viewing angles to the product category vector” as recited in independent Claim 1 and similarly recited in sister independent Claim 12. Page 3 of 15Application No. 15/953,272
	Specifically, said limitations show the [sensors’] application of the judicial exception in a meaningful way [i.e. location / vector tracking] beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
	Based on the underlying case law as articulated by MPEP and the preponderance of evidence shown above, Examiner submits that, the dual use of “wireless” and “camera” “sensors” as detailed above, represent a combination of additional elements that do integrate the abstract idea into a practical application [per Step 2A prong two test under MPEP 2106.05(b), (e) above] or at a minimum providing significantly more [per Step 2B test under MPEP 2106.05(b), (d), (e) and consideration of USPTO Example 36].
	Thus independent Claims 1, 12, and by dependency, their respective dependent Claims 2-11, and 13-20 are believed to be patent eligible.  
 






Reasons for allowance
- II. Reasons for Overcoming the Prior Art -
	Examiner presents similar rationales of the claims overcoming the prior art as previously presented at Final Act 11/03/2020 p. 7. Specifically, Examiner submits that the 
Claims 1-20 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art: The closest prior art was previously made of record and dated 11/03/2020: 
* Sorensen; Herb US 20140278655 A1 hereinafter Sorensen 1, in view of 
* Dey et al, US 20170278172 A1 hereinafter Dey, in further view of 
* Sorensen; Herb US 20060200378 A1 hereinafter Sorensen2 and in further view of 
    * Besehanic; Jan US 9367831 B1 hereinafter Besehanic.
		Said references, provide several attempts to evaluate effective product visibility in a physical shopping environment. However, said references when considered alone or together fail to teach the abstract combination of:  “allocating the total shopping time”, “calculate[ed]” “from the total number of shoppers and the average trip length, to each viewing vector of the audited shoppers to determine allocated time” then “from the allocated time and each of the viewing vectors, determining an exposure value of a subject product category of the at least one product category by”: 
		I. “determining a product category vector, among respective product category vectors, for the subject product category, each product category vector including a product category coordinate location of the at least one product category at the displays visited and a product category angular orientation of the at least one product category at the displays visited, wherein the product category angular orientation is a direction the subject product category faces from the product category coordinate location, and” 
	II. “matching one or more of each of the viewing vectors identified from auditing the second sample of shoppers to the product category vector, wherein the exposure value for the subject product category is based on the one or more viewing vectors that are matched to the product category vector and the allocated time of the one or more viewing vectors” as recited in
	Independent Claim 1 and similarly in independent Claim 12. 
	Dependent Claims 2-11, 13-20 overcome prior art based on parent Claims 1, 12.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Examiner, Art Unit 3624
	July 3rd, 2021